Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT
BY AND BETWEEN ROCKWOOD HOLDINGS, INC.
and SEIFOLLAH GHASEMI

 

The Employment Agreement by and between Rockwood Holdings, Inc. (the “Company”)
and Seifollah Ghasemi (the “Executive”) entered into as of September 28, 2001
(the “Executive Employment Agreement”) and amended as of August 9, 2004, is
hereby amended (the “Amendment”) in the manner, and effective as of the dates,
set forth below:

 


1.             THE FIRST TWO SENTENCES OF SECTION 3 SHALL BE AMENDED AND
RESTATED IN FULL AS FOLLOWS, EFFECTIVE FROM AND AFTER APRIL 1, 2004:


 

“During the Employment Term, effective from and after April 1, 2004 the Company
shall pay Executive a base salary at an annual rate of $1,100,000 and effective
August 1, 2004 such annual rate shall be increased to $1,250,000, payable in
substantially equal periodic payments in accordance with the Company’s practices
for other executive employees, as such practices may be determined from time to
time, except that any salary amount in arrears on September 24, 2004 shall be
paid in a lump sum as soon as practicable thereafter.  Commencing in 2006,
Executive shall be entitled to such increases in Executive’s base salary, if
any, as may be determined from time to time in the sole discretion of the
Board.”

 


2.             SECTION 4(A) SHALL BE AMENDED AS OF THE DATE OF EXECUTION OF THE
AMENDMENT BY INSERTING THE FOLLOWING SENTENCE AFTER THE FIRST SENTENCE THEREOF:


 

“Effective January 1, 2004, “125%” shall replace “100%” in the preceding
sentence.

 


3.             SECTION 5 SHALL BE AMENDED AS OF THE DATE OF EXECUTION OF THE
AMENDMENT BY DENOMINATING THE FIRST PARAGRAPH THEREOF AS “(A)”, BY INSERTING A
NEW PARAGRAPH (B) AFTER THE FIRST PARAGRAPH THEREOF, AS SET FORTH BELOW,
DENOMINATING THE LAST PARAGRAPH THEREOF AS “(C)”, ELIMINATING FROM SECTION 5(A)
THE PARENTHETICAL “(THE “OPTION”)”, AND CHANGING “OPTION” TO “OPTION” WHERE IT
APPEARS IN THE PENULTIMATE CLAUSE OF THE LAST SENTENCE OF SECTION 5(A).  NEW
SECTION 5(B) SHALL READ AS FOLLOWS:


 

“b.           On or before September 24, 2004, Executive:

 

--------------------------------------------------------------------------------


 

(i)            shall invest an additional $1,500,000 in Common Stock at the
Initial Per Share Price, and shall, as soon as practicable thereafter, receive
the grant of an option to purchase that number of shares of Common Stock having
a value (based on the Initial Per Share Price times the number of shares of
Common Stock) equal to five times the amount invested by Executive pursuant to
this Section 5(b)(i), or 15,000 shares of Common Stock,

 

which option shall be governed by the terms of an option agreement in the form
attached hereto as Exhibit B; and

 

(ii)           shall, at the same time as the grant is made under (i) above,
receive the grant of an option to purchase 250 shares of Common Stock, which
option shall be governed by the terms of an option agreement in the form
attached hereto as Exhibit A.

 


4.             SECTION 6(B) SHALL BE RETITLED “B. SUPPLEMENTAL PENSION BENEFIT;
SPECIAL ONE-TIME PAYMENT.”, THE EXISTING PARAGRAPH SHALL BE NUMBERED (I), AND A
NEW SUBSECTION (II) SHALL BE ADDED, EFFECTIVE AS OF THE DATE OF EXECUTION OF THE
AMENDMENT, AS FOLLOWS:


 

“ (ii)        As soon as practicable following September 24, 2004, the Company
shall pay Executive a special one-time payment of $200,000.”

 


5.             EFFECTIVE AS OF THE DATE OF EXECUTION OF THE AMENDMENT, SECTION
8(A)(III)(A) SHALL BE AMENDED BY INSERTING “AND ANY ACCRUED BUT UNPAID
SUPPLEMENTAL PENSION BENEFIT” IMMEDIATELY FOLLOWING “BASE SALARY”.


 


6.             EFFECTIVE AS OF THE DATE OF EXECUTION OF THE AMENDMENT, SECTIONS
8(A)(III)(D), 8(B)(II)(C) AND 8(C)(III)(D) SHALL BE ELIMINATED AND THE WORD
“AND” IN THE SUBPARAGRAPH PRECEDING SUCH SUBPARAGRAPH MOVED APPROPRIATELY AND A
PERIOD INSERTED IN LIEU THEREOF.


 


7.             SECTION 8(C)(II) SHALL BE AMENDED BY CHANGING THE LETTERS “(D)”
(THE SECOND TIME IT APPEARS IN SECTION 8(C)(II)), “(E)”, AND “(F)” TO “(E)”,
“(F)”, AND “(G)”, RESPECTIVELY.


 


8.             SECTION 8(C)(III)(C) SHALL BE AMENDED AND RESTATED IN ITS
ENTIRETY, EFFECTIVE AS OF THE DATE OF EXECUTION OF THE AMENDMENT, AS FOLLOWS:

 

“during each of the twelve (12) months following the date of Executive’s
termination of employment, the Company shall make the additional $48,000 payment
described in Section 6(b)(i) to Executive.”

 

This Amendment may be executed in one or more counterparts and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment this
24th day of September, 2004.

 

 

ROCKWOOD HOLDINGS, INC.

SEIFOLLAH GHASEMI

 

 

 

 

/s/ Thomas J. Riordan

 

/s/ Seifollah Ghasemi

 

By: Thomas J. Riordan

 

Title: Vice President, Law & Administration

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCK OPTION AGREEMENT

(Time Option)

 

This Stock Option Agreement (the “Agreement”), dated as of September 24, 2004
(the “Grant Date”), is made by and between Rockwood Holdings, Inc., a Delaware
corporation (hereinafter referred to as the “Company”), and Seifollah Ghasemi,
an employee of the Company or a Subsidiary (as defined in the Plan) or an
Affiliate (as defined below) of the Company, hereinafter referred to as
“Optionee”.

 

WHEREAS, the Committee (as defined below), appointed to administer the Plan, has
determined that it would be to the advantage and best interest of the Company
and its shareholders to grant the Optionee an option to purchase shares of its
common stock, par value $0.01 per share (the “Common Stock”) as an incentive for
increased efforts during the Optionee’s term of employment with the Company or
its Subsidiaries or Affiliates;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

 


SECTION 1.1.            - AFFILIATE


 

“Affiliate” shall mean, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors of the Company in which
the Company or an Affiliate has an interest.

 


SECTION 1.2.            - CAUSE


 

“Cause” shall mean (i) the Optionee’s willful and continued refusal to perform
duties, which are within the control of the Optionee and consistent with the
Optionee’s title and position, that is not cured within 15 days following
receipt by the Optionee of written notice from the Company of such failure, (ii)
the Optionee’s conviction of or plea of guilty or no contest to a (x) felony,
(y) a misdemeanor involving the Company or (z) misdemeanor not involving the
Company, which results in material and demonstrable harm to the business or

 

--------------------------------------------------------------------------------


 

reputation of the Company (in each case of (x), (y) or (z), other than as a
result of vicarious liability under any environmental criminal statute), (iii)
the Optionee’s willful malfeasance or misconduct (x) relating to the Company
which is demonstrably injurious to the Company or its subsidiaries, other than
in a manner that is insignificant or inconsequential or (y) not involving the
Company, but which results in material, adverse and demonstrable harm to the
Company or its subsidiaries or (iv) a breach by the Optionee of the material
terms of Section 25 of the Management Stockholder’s Agreement, following notice
of such breach (which notice may be oral or written) that (if, in the good faith
discretion of the Board, is able to be cured by the Optionee) is not cured
within 15 days following receipt by the Optionee of written notice from the
Company that it reasonably believes the Optionee is in breach of any such
covenants; provided, however, that Cause shall cease to exist as an event on the
60th day following actual and substantiated knowledge of the Cause event by a
non-employee member of the Board affiliated with KKR.  For purposes of this
subsection, no act, or failure to act, on the Optionee’s part shall be
considered “willful” unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Company.

 


SECTION 1.3.            - CHANGE OF CONTROL


 

“Change of Control” shall mean (i) sales of all or substantially all of the
assets of the Company to a Person who is not KKR or an affiliate of KKR
(collectively, the “KKR Partnerships”), (ii) a sale by KKR or any of its
respective affiliates resulting in more than 50% of the voting stock of the
Company being held by a Person or group that does not include KKR or any of its
respective affiliates or (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into another Person which is not an
affiliate of KKR; if and only if as a result of any of the foregoing events in
(i)-(iii) the KKR Partnerships lose the ability, without the approval of a
Person who is not an affiliate of KKR, to elect a majority of the Board of
Directors of the Company (or the resulting entity).  Notwithstanding the
foregoing, if any of the transactions described in (i)-(iii) of the preceding
sentence shall occur and the other Person involved in such transaction (or its
ultimate parent entity) is an operating company controlled by KKR or an
affiliate of KKR prior to such transaction (an “Alternate KKR Entity”), then the
determination of whether a change of control has occurred shall be made by
determining whether an event set forth in clauses (i), (ii) or (iii) above has
occurred (including the ability to elect a majority of the Board) if the
Alternate KKR Entity is treated as being unaffiliated with KKR and by treating
the voting power of the Alternate KKR Entity in the Company (or the resulting
entity) as if it were held by a Person unaffiliated with KKR.

 


SECTION 1.4.            - CODE


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 


SECTION 1.5.    – COMMITTEE


 

“Committee” shall mean the Compensation Committee of the Company.

 


SECTION 1.6.            – DISABILITY


 

“Disability” shall mean a determination, made at the request of the Optionee or
upon the reasonable request of the Company set forth in a notice to the
Optionee, by a physician

 

2

--------------------------------------------------------------------------------


 

selected by the Company and the Optionee, that the Optionee is unable to perform
his duties as an employee of the Company or its subsidiaries and in all
reasonable medical likelihood such inability will continue for a period in
excess of 180 consecutive days (such inability is hereinafter referred to as
“Disability” or being “Disabled”).

 


SECTION 1.7.            – FISCAL YEAR


 

“Fiscal Year” shall mean each fiscal year of the Company.

 


SECTION 1.8.            - GOOD REASON


 

“Good Reason” shall mean, without the Optionee’s consent, (A) a reduction in the
Optionee’s base salary or annual bonus opportunity, (B) a substantial reduction
in the Optionee’s duties, authorities, and responsibilities or removal from the
Optionee of the title of Chief Executive Officer of the Company, (C) the
Optionee’s removal from, or failure to be re-elected to the Board, (D) the
elimination or reduction of the Optionee’s eligibility to participate in the
Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, provided,
however, that any adverse change to the terms of the Supplemental Pension
Benefit shall be deemed an event of Good Reason, (E) a transfer of the
Optionee’s primary workplace by more than 35 miles from the Company’s offices in
Princeton, New Jersey, (F) any failure by the Company to pay when due any
payment owed to the Optionee within 15 days after the date such payment becomes
due or (G) failure of any successor to the Company (whether direct or indirect
and whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to the Optionee, upon the assignee becoming such, the
obligations of the Company hereunder; provided, that either of the events
described in clauses (A) and (B) of this definition shall constitute Good Reason
only if the Company fails to cure such event within 30 days after receipt from
the Optionee of written notice of the event which constitutes Good Reason; and
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or the Optionee’s knowledge
thereof, unless the Optionee has given the Company written notice thereof prior
to such date.

 


SECTION 1.9.            - GROUP


 

“Group” shall mean two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

 


SECTION 1.10.          - INITIAL VESTING DATE


 

“Initial Vesting Date” shall mean January 1, 2003.

 


SECTION 1.11.          – KKR


 

“KKR” shall mean Kohlberg Kravis Roberts & Co. Ltd.

 

3

--------------------------------------------------------------------------------


 


SECTION 1.12.          - MANAGEMENT STOCKHOLDER’S AGREEMENT


 

“Management Stockholder’s Agreement” shall mean that certain Amended and
Restated Management Stockholder’s Agreement dated as of September 24, 2004
between the Optionee and the Company, as amended from time to time.

 


SECTION 1.13.          - OPTIONS


 

“Options” shall mean the Option to purchase Common Stock granted under this
Agreement, which shall, in part and to the extent permitted by applicable law
and as set forth on the signature page hereto, be an “incentive stock option,”
within the meaning of Section 422 of the Code.  To the extent that, for any
reason, an Option intended to be an incentive stock option does not qualify as
an incentive stock option, it shall be deemed an Option that is not an incentive
stock option.

 


SECTION 1.14.          - PERSON


 

“Person” shall mean “person”, as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (or any successor
section thereto).

 


SECTION 1.15.          - PLAN


 

“Plan” shall mean the Amended and Restated 2003 Stock Purchase and Option Plan
for Rockwood Holdings, Inc. and Subsidiaries.

 


SECTION 1.16.          - PRONOUNS


 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 


SECTION 1.17.          - RETIREMENT


 

“Retirement” shall mean retirement at age 65 or over (or such other age as may
be approved by the Board of Directors of the Company) after having been employed
by the Company or a Subsidiary for at least three years after November 1, 2001.

 


SECTION 1.18.          - SECRETARY


 

“Secretary” shall mean the Secretary of the Company.

 


SECTION 1.19.          - VESTING DATE


 

“Vesting Date” shall mean each anniversary of the Initial Vesting Date on which
the Option becomes exercisable pursuant to Section 3.1(a)(i) hereof.

 

4

--------------------------------------------------------------------------------


 


ARTICLE II

 


GRANT OF OPTION


 


SECTION 2.1.            - GRANT OF OPTION


 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option to purchase any part or all of an
aggregate of the number of shares set forth on the signature page hereof of its
Common Stock upon the terms and conditions set forth in this Agreement.

 


SECTION 2.2.            - EXERCISE PRICE


 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option shall be $500.00 per share without commission or other charge
(which is the fair market value per share of the Common Stock on the Grant
Date).

 


SECTION 2.3.            – NO GUARANTEE OF EMPLOYMENT


 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause.

 


SECTION 2.4.            - ADJUSTMENTS IN OPTION PURSUANT TO MERGER,
CONSOLIDATION, ETC.


 

Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to the Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, the Option, or
portion thereof then unexercised, shall be exercisable and/or, other than in an
event that is a Change of Control, shall pay to the Optionee a dividend in
respect of the shares of Common Stock subject to the Option, in any event in
order to allow the Optionee to participate in such corporate event in an
equitable manner.  Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III


 


PERIOD OF EXERCISABILITY


 


SECTION 3.1.            - COMMENCEMENT OF EXERCISABILITY


 


(A)           SO LONG AS THE OPTIONEE CONTINUES TO BE EMPLOYED BY THE COMPANY OR
ITS SUBSIDIARIES, THE OPTION SHALL BECOME EXERCISABLE PURSUANT TO THE FOLLOWING
SCHEDULE:

 

Date Option
Becomes Exercisable

 

Percentage of Option Shares Granted
As to Which Option Is Exercisable

 

 

 

After the first anniversary of the Initial Vesting Date

 

20%

 

 

 

After the second anniversary of the Initial Vesting Date

 

40%

 

 

 

After the third anniversary of the Initial Vesting Date

 

60%

 

 

 

After the fourth anniversary of the Initial Vesting Date

 

80%

 

 

 

After the fifth anniversary of the Initial Vesting Date

 

100%


 


(B)           THAT PORTION OF THE OPTION INTENDED TO BE AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE CODE (“ISO”) AND THAT PORTION
OF THE OPTION THAT IS NOT INTENDED TO BE AN ISO (“NQSO”) SHALL EACH BECOME
EXERCISABLE RATABLY IN ACCORDANCE WITH THE ABOVE SCHEDULE.  FOR EXAMPLE,
FOLLOWING THE FIRST ANNIVERSARY OF THE INITIAL VESTING DATE, 20% OF THE ISOS AND
20% OF THE NQSOS SHALL BE EXERCISABLE, WHILE 40% OF THE ISOS AND 40% OF THE
NQSOS SHALL BE EXERCISABLE FOLLOWING THE SECOND ANNIVERSARY OF THE INITIAL
VESTING DATE, AND SO ON.


 


(C)           NOTWITHSTANDING THE FOREGOING, THE OPTION SHALL BECOME IMMEDIATELY
EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION
IMMEDIATELY PRIOR TO A CHANGE OF CONTROL (BUT ONLY TO THE EXTENT SUCH OPTION HAS
NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE).


 


(D)           NOTWITHSTANDING THE FOREGOING, NO PORTION OF THE OPTION SHALL
BECOME EXERCISABLE AS TO ANY ADDITIONAL SHARES OF COMMON STOCK FOLLOWING THE
TERMINATION OF EMPLOYMENT OF THE OPTIONEE FOR ANY REASON, AND ANY PORTION OF THE
OPTION WHICH IS NON-EXERCISABLE AS OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT
SHALL BE IMMEDIATELY CANCELLED.

 

6

--------------------------------------------------------------------------------


 


SECTION 3.2.            - EXPIRATION OF OPTION


 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

 


(A)           THE TENTH ANNIVERSARY OF THE GRANT DATE; OR


 


(B)           THE TENTH ANNIVERSARY OF THE GRANT DATE, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY;


 


(C)           THE FIRST ANNIVERSARY OF THE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT BY REASON OF RETIREMENT, BY THE COMPANY WITHOUT CAUSE OR BY THE
OPTIONEE FOR GOOD REASON; OR


 


(D)           THE DATE OF AN OPTIONEE’S TERMINATION OF EMPLOYMENT BY THE COMPANY
FOR ANY REASON OTHER THAN AS SET FORTH IN SECTION 3.2(B) OR (C) ABOVE (WITHOUT
REGARD TO SECTION 5 OR 6 OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT); OR


 


(E)           THE DATE THE OPTION IS TERMINATED PURSUANT TO SECTION 5 OR 6 OF
THE MANAGEMENT STOCKHOLDER’S AGREEMENT; OR


 


(F)            IF THE COMMITTEE SO DETERMINES PURSUANT TO SECTION 9 OF THE PLAN,
THE EFFECTIVE DATE OF EITHER THE MERGER OR CONSOLIDATION OF THE COMPANY INTO
ANOTHER PERSON, OR THE EXCHANGE OR ACQUISITION BY ANOTHER PERSON OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR 80% OR MORE OF ITS THEN OUTSTANDING
VOTING STOCK, OR THE RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION OR
DISSOLUTION OF THE COMPANY.  AT LEAST TEN DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, RECAPITALIZATION,
RECLASSIFICATION, LIQUIDATION OR DISSOLUTION, THE COMMITTEE SHALL GIVE THE
OPTIONEE NOTICE OF SUCH EVENT IF THE OPTION HAS THEN NEITHER BEEN FULLY
EXERCISED NOR BECOME UNEXERCISABLE UNDER THIS SECTION 3.2.

 

7

--------------------------------------------------------------------------------


 


ARTICLE IV


 


EXERCISE OF OPTIONS


 


SECTION 4.1.            - PERSON ELIGIBLE TO EXERCISE


 

Except as otherwise provided in the Management Stockholder’s Agreement, during
the lifetime of the Optionee, only he may exercise the Option or any portion
thereof.  After the death of the Optionee, any exercisable portion of the Option
may, prior to the time when the Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

 


SECTION 4.2.            - PARTIAL EXERCISE


 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 


SECTION 4.3.            - MANNER OF EXERCISE


 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 


(A)           NOTICE IN WRITING SIGNED BY THE OPTIONEE OR THE OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF, STATING THAT THE OPTION OR
PORTION THEREOF IS THEREBY EXERCISED, SUCH NOTICE COMPLYING WITH ALL APPLICABLE
RULES ESTABLISHED BY THE COMMITTEE;


 


(B)           FULL PAYMENT (IN CASH, BY CHECK OR BY A COMBINATION THEREOF) FOR
THE SHARES WITH RESPECT TO WHICH THE OPTION OR PORTION THEREOF IS EXERCISED;


 


(C)           A BONA FIDE WRITTEN REPRESENTATION AND AGREEMENT, IN A FORM
SATISFACTORY TO THE COMMITTEE, SIGNED BY THE OPTIONEE OR OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF, STATING THAT THE SHARES OF
STOCK ARE BEING ACQUIRED FOR HIS OWN ACCOUNT, FOR INVESTMENT AND WITHOUT ANY
PRESENT INTENTION OF DISTRIBUTING OR RESELLING SAID SHARES EXCEPT AS MAY BE
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND THEN
APPLICABLE RULES AND REGULATIONS THEREUNDER, AND THAT THE OPTIONEE OR OTHER
PERSON THEN ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF WILL INDEMNIFY
THE COMPANY AGAINST AND HOLD IT FREE AND HARMLESS FROM ANY LOSS, DAMAGE, EXPENSE
OR LIABILITY RESULTING TO THE COMPANY IF ANY SALE OR DISTRIBUTION OF THE SHARES
BY SUCH PERSON IS CONTRARY TO THE REPRESENTATION AND AGREEMENT REFERRED TO
ABOVE; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, IN ITS REASONABLE DISCRETION,
TAKE WHATEVER ADDITIONAL ACTIONS IT DEEMS REASONABLY NECESSARY TO ENSURE THE
OBSERVANCE AND PERFORMANCE OF

 

8

--------------------------------------------------------------------------------


 


SUCH REPRESENTATION AND AGREEMENT AND TO EFFECT COMPLIANCE WITH THE ACT AND ANY
OTHER FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS;


 


(D)           FULL PAYMENT TO THE COMPANY OF ALL AMOUNTS WHICH, UNDER FEDERAL,
STATE OR LOCAL LAW, IT IS REQUIRED TO WITHHOLD UPON EXERCISE OF THE OPTION; AND


 


(E)           IN THE EVENT THE OPTION OR PORTION THEREOF SHALL BE EXERCISED
PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN THE OPTIONEE,
APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein. 
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.  In addition to the foregoing, after a
Public Offering (as defined in the Management Stockholder’s Agreement), the
Optionee may, in the Committee’s good faith discretion, make payment of the
exercise price (as required in Section 4.3(b) above) in shares of Common Stock
that the Optionee has held for at least six months or otherwise pursuant to an
irrevocable broker loan program established in accordance with applicable law.

 


SECTION 4.4.            - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES


 

The shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 


(A)           THE OBTAINING OF APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS REASONABLE AND
GOOD FAITH DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


 


(B)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF
ADMINISTRATIVE CONVENIENCE.


 


SECTION 4.5.            - RIGHTS AS STOCKHOLDER


 

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

 

9

--------------------------------------------------------------------------------


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.            - ADMINISTRATION


 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board of Directors
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

 


SECTION 5.2.            - OPTION NOT TRANSFERABLE


 

Except as provided in the Management Stockholder’s Agreement, neither the Option
nor any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 


SECTION 5.3.            - SHARES TO BE RESERVED


 

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 


SECTION 5.4.            - NOTICES


 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope

 

10

--------------------------------------------------------------------------------


 

or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 


SECTION 5.5.            - TITLES


 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 


SECTION 5.6.            - APPLICABILITY OF PLAN AND MANAGEMENT STOCKHOLDER’S
AGREEMENT


 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan
and the Management Stockholder’s Agreement, to the extent applicable to the
Option and such shares.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.

 


SECTION 5.7.            - AMENDMENT


 

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 


SECTION 5.8.            - GOVERNING LAW


 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 


SECTION 5.9.            - ARBITRATION


 


IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED EXPEDITIOUSLY IN ACCORDANCE WITH THE AMERICAN
ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  IF THE
PARTIES ARE UNABLE TO AGREE ON THE SELECTION OF AN ARBITRATOR, THEN ANY PARTY
MAY PETITION THE AMERICAN ARBITRATION ASSOCIATION FOR THE APPOINTMENT OF THE
ARBITRATOR, WHICH APPOINTMENT SHALL BE MADE WITHIN TEN DAYS OF THE PETITION
THEREFORE.  EITHER THE COMPANY OR THE OPTIONEE MAY INSTITUTE SUCH ARBITRATION
PROCEEDING BY GIVING WRITTEN NOTICE TO THE OTHER PARTY.  THE ARBITRATOR IN NEW
YORK OR NEW JERSEY SHALL HOLD A HEARING WITHIN 30 DAYS OF HIS OR HER
APPOINTMENT.  IN PREPARATION FOR THEIR PRESENTATION AT SUCH HEARING, EACH PARTY
MAY DEPOSE A MAXIMUM OF FOUR PEOPLE.  EACH SUCH DEPOSITION SHALL LAST NO MORE
THAN SIX HOURS.  EACH SIDE MAY FILE WITH THE ARBITRATOR ONE BRIEF, NOT IN EXCESS
OF 30 PAGES, EXCLUDING EXHIBITS.  EACH SIDE SHALL HAVE NO MORE THAN EIGHT HOURS
TO PRESENT ITS POSITION TO THE ARBITRATOR.  THE HEARING SHALL BE NO MORE THAN
THREE DAYS IN LENGTH.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
UPON ALL PARTIES HERETO AND SHALL BE RENDERED PURSUANT TO A WRITTEN DECISION,
WHICH CONTAINS A DETAILED RECITAL OF THE ARBITRATOR’S REASONING.  JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

By

/s/ Thomas J. Riordan

 

 

Its:

Vice President, Law & Administration

 

 

 

 

OPTIONEE:

 

 

 

 

/s/ Seifollah Ghasemi

 

 

SEIFOLLAH GHASEMI

 

 

 

 

 

 

 

c/o Rockwood Holdings, Inc.

 

 

100 Overlook Center

 

 

Princeton, NJ 08540

 

 

Address

 

 

 

 

Optionee’s Taxpayer Identification Number:

 

 

 

 

 

 

 

Aggregate number of shares

of Common Stock for which

the Option granted

hereunder is exercisable

(100% of total number of shares):

 

250, of which

 

200 shall be incentive stock options, and

50 shall be non-qualified stock options.

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

STOCK OPTION AGREEMENT

(Time and Performance)

 

This Stock Option Agreement (the “Agreement”), dated as of September 24, 2004
(the “Grant Date”), is made by and between Rockwood Holdings, Inc., a Delaware
corporation (hereinafter referred to as the “Company”), and Seifollah Ghasemi,
an employee of the Company or a Subsidiary (as defined in the Plan) or an
Affiliate (as defined below) of the Company, hereinafter referred to as
“Optionee”.

 

WHEREAS, the Committee (as defined below), appointed to administer the Plan, has
determined that it would be to the advantage and best interest of the Company
and its shareholders to grant the Optionee an option to purchase shares of its
common stock, par value $0.01 per share (the “Common Stock”) as an incentive for
increased efforts during the Optionee’s term of employment with the Company or
its Subsidiaries or Affiliates;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

 


SECTION 1.1.            - AFFILIATE


 

“Affiliate” shall mean, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors of the Company in which
the Company or an Affiliate has an interest.

 


SECTION 1.2.            - CAUSE


 

“Cause” shall mean (i) the Optionee’s willful and continued refusal to perform
duties, which are within the control of the Optionee and consistent with the
Optionee’s title and position, that is not cured within 15 days following
receipt by the Optionee of written notice from the Company of such failure, (ii)
the Optionee’s conviction of or plea of guilty or no contest to a (x) felony,
(y) a misdemeanor involving the Company or (z) misdemeanor not involving the
Company, which results in material and demonstrable harm to the business or

 

--------------------------------------------------------------------------------


 

reputation of the Company (in each case of (x), (y) or (z), other than as a
result of vicarious liability under any environmental criminal statute), (iii)
the Optionee’s willful malfeasance or misconduct (x) relating to the Company
which is demonstrably injurious to the Company or its subsidiaries, other than
in a manner that is insignificant or inconsequential or (y) not involving the
Company, but which results in material, adverse and demonstrable harm to the
Company or its subsidiaries or (iv) a breach by the Optionee of the material
terms of Section 25 of the Management Stockholder’s Agreement, following notice
of such breach (which notice may be oral or written) that (if, in the good faith
discretion of the Board, is able to be cured by the Optionee) is not cured
within 15 days following receipt by the Optionee of written notice from the
Company that it reasonably believes the Optionee is in breach of any such
covenants; provided, however, that Cause shall cease to exist as an event on the
60th day following actual and substantiated knowledge of the Cause event by a
non-employee member of the Board affiliated with KKR.  For purposes of this
subsection, no act, or failure to act, on the Optionee’s part shall be
considered “willful” unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Company.

 


SECTION 1.3.            - CHANGE OF CONTROL


 

“Change of Control” shall mean (i) sales of all or substantially all of the
assets of the Company to a Person who is not KKR or an affiliate of KKR
(collectively, the “KKR Partnerships”), (ii) a sale by KKR or any of its
respective affiliates resulting in more than 50% of the voting stock of the
Company being held by a Person or group that does not include KKR or any of its
respective affiliates or (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into another Person which is not an
affiliate of KKR; if and only if as a result of any of the foregoing events in
(i)-(iii) the KKR Partnerships lose the ability, without the approval of a
Person who is not an affiliate of KKR, to elect a majority of the Board of
Directors of the Company (or the resulting entity).  Notwithstanding the
foregoing, if any of the transactions described in (i)-(iii) of the preceding
sentence shall occur and the other Person involved in such transaction (or its
ultimate parent entity) is an operating company controlled by KKR or an
affiliate of KKR prior to such transaction (an “Alternate KKR Entity”), then the
determination of whether a change of control has occurred shall be made by
determining whether an event set forth in clauses (i), (ii) or (iii) above has
occurred (including the ability to elect a majority of the Board) if the
Alternate KKR Entity is treated as being unaffiliated with KKR and by treating
the voting power of the Alternate KKR Entity in the Company (or the resulting
entity) as if it were held by a Person unaffiliated with KKR.

 


SECTION 1.4.            - CODE


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 


SECTION 1.5.            – COMMITTEE


 

“Committee” shall mean the Compensation Committee of the Company.

 


SECTION 1.6.            – DISABILITY


 

“Disability” shall mean a determination, made at the request of the Optionee or
upon the reasonable request of the Company set forth in a notice to the
Optionee, by a physician

 

2

--------------------------------------------------------------------------------


 

selected by the Company and the Optionee, that the Optionee is unable to perform
his duties as an employee of the Company or its subsidiaries and in all
reasonable medical likelihood such inability will continue for a period in
excess of 180 consecutive days (such inability is hereinafter referred to as
“Disability” or being “Disabled”).

 


SECTION 1.7.            - FINANCIAL STATEMENT APPROVAL DATE


 

“Financial Statement Approval Date” shall mean the date on which the audited
financial statements of the Company for any given Fiscal Year have been finally
approved by the auditing firm engaged by the Company to review such statements
(which approval shall in no event occur later than March 31 of the calendar year
immediately following the applicable Fiscal Year).

 


SECTION 1.8.            - FISCAL YEAR


 

“Fiscal Year” shall mean each fiscal year of the Company.

 


SECTION 1.9.            - GOOD REASON


 

“Good Reason” shall mean, without the Optionee’s consent, (A) a reduction in the
Optionee’s base salary or annual bonus opportunity, (B) a substantial reduction
in the Optionee’s duties, authorities, and responsibilities or removal from the
Optionee of the title of Chief Executive Officer of the Company, (C) the
Optionee’s removal from, or failure to be re-elected to the Board, (D) the
elimination or reduction of the Optionee’s eligibility to participate in the
Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, provided,
however, that any adverse change to the terms of the Supplemental Pension
Benefit shall be deemed an event of Good Reason, (E) a transfer of the
Optionee’s primary workplace by more than 35 miles from the Company’s offices in
Princeton, New Jersey, (F) any failure by the Company to pay when due any
payment owed to the Optionee within 15 days after the date such payment becomes
due or (G) failure of any successor to the Company (whether direct or indirect
and whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to the Optionee, upon the assignee becoming such, the
obligations of the Company hereunder; provided, that either of the events
described in clauses (A) and (B) of this definition shall constitute Good Reason
only if the Company fails to cure such event within 30 days after receipt from
the Optionee of written notice of the event which constitutes Good Reason; and
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or the Optionee’s knowledge
thereof, unless the Optionee has given the Company written notice thereof prior
to such date.

 


SECTION 1.10.          - GROUP


 

“Group” shall mean two or more Persons acting together as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.

 

3

--------------------------------------------------------------------------------


 


SECTION 1.11.          - INITIAL VESTING DATE


 

“Initial Vesting Date” shall mean the Grant Date.

 


SECTION 1.12.          - INTERIM TERMINATION EVENT


 

“Interim Termination Event” shall mean any event that terminates the Optionee’s
employment described in Section 3.2(b) or (c) below, which occurs after December
31 of any given calendar year but prior to the Financial Statement Approval Date
occurring in the immediately following calendar year.

 


SECTION 1.13.          - MANAGEMENT STOCKHOLDER’S AGREEMENT


 

“Management Stockholder’s Agreement” shall mean that certain Amended and
Restated Management Stockholder’s Agreement dated as of September 24, 2004
between the Optionee and the Company, as amended from time to time.

 


SECTION 1.14.          - OPTIONS


 

“Options” shall mean the Time Option (which shall, in part and to the extent
permitted by applicable law and as set forth on the signature page hereto, be an
“incentive stock option”, within the meaning of Section 422 of the Code) and
Performance Option (which shall in its entirety be an option that is not an
incentive stock option) to purchase Common Stock granted under this Agreement. 
To the extent that, for any reason, an Option intended to be an incentive stock
option does not qualify as an incentive stock option, it shall be deemed an
Option that is not an incentive stock option.

 


SECTION 1.15.   - PERFORMANCE OPTION


 

“Performance Option” shall mean an Option with respect to which the commencement
of exercisability is governed by Section 3.1(b) hereof.

 


SECTION 1.16.          PERFORMANCE TARGET


 

“Performance Target” shall have the meaning as set forth in Appendix A attached
hereto.

 


SECTION 1.17.          - PERSON


 

“Person” shall mean “person”, as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (or any successor
section thereto).

 


SECTION 1.18.          - PLAN


 

“Plan” shall mean the Amended and Restated 2003 Stock Purchase and Option Plan
for Rockwood Holdings, Inc. and Subsidiaries.

 

4

--------------------------------------------------------------------------------


 


SECTION 1.19.          - PRONOUNS


 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 


SECTION 1.20.          - RETIREMENT


 

“Retirement” shall mean retirement at age 65 or over (or such other age as may
be approved by the Board of Directors of the Company) after having been employed
by the Company or a Subsidiary for at least three years after November 1, 2001.

 


SECTION 1.21.          - SECRETARY


 

“Secretary” shall mean the Secretary of the Company.

 


SECTION 1.22.          - TIME OPTION


 

“Time Option” shall mean an Option with respect to which the commencement of
exercisability is governed by Section 3.1(a) hereof.

 


SECTION 1.23.          - VESTING DATE


 

“Vesting Date” shall mean each anniversary of the Initial Vesting Date on which
the Time Option becomes exercisable pursuant to Section 3.1(a)(i) hereof.

 

5

--------------------------------------------------------------------------------


 


ARTICLE II


 


GRANT OF OPTIONS


 


SECTION 2.1.            - GRANT OF OPTIONS


 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee a Time Option and a Performance Option to
purchase any part or all of an aggregate of the number of shares set forth with
respect to each such Option on the signature page hereof of its Common Stock
upon the terms and conditions set forth in this Agreement.

 


SECTION 2.2.            - EXERCISE PRICE


 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Options shall be $500.00 per share without commission or other charge
(which is the fair market value per share of the Common Stock on the Grant
Date).

 


SECTION 2.3.            – NO GUARANTEE OF EMPLOYMENT


 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause.

 


SECTION 2.4.            - ADJUSTMENTS IN OPTIONS PURSUANT TO MERGER,
CONSOLIDATION, ETC.


 

Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to an Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable and/or, other than in an
event that is a Change of Control, shall pay to the Optionee a dividend in
respect of the shares of Common Stock subject to the Option, in any event in
order to allow the Optionee to participate in such corporate event in an
equitable manner.  Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

6

--------------------------------------------------------------------------------


 


ARTICLE III


 


PERIOD OF EXERCISABILITY


 


SECTION 3.1.            - COMMENCEMENT OF EXERCISABILITY


 


(A)           TIME OPTION.


 

(I)            SO LONG AS THE OPTIONEE CONTINUES TO BE EMPLOYED BY THE COMPANY
OR ITS SUBSIDIARIES, THE TIME OPTION SHALL BECOME EXERCISABLE PURSUANT TO THE
FOLLOWING SCHEDULE:

 

Date Time Option
Becomes Exercisable

 

Percentage of Time Option Shares Granted
As to Which Time Option Is Exercisable

 

 

 

After the first anniversary of the Initial Vesting Date

 

20%

 

 

 

After the second anniversary of the Initial Vesting Date

 

40%

 

 

 

After the third anniversary of the Initial Vesting Date

 

60%

 

 

 

After the fourth anniversary of the Initial Vesting Date

 

80%

 

 

 

After the fifth anniversary of the Initial Vesting Date

 

100%

 

(II)           THAT PORTION OF THE OPTION INTENDED TO BE AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE CODE (“ISO”) AND THAT PORTION
OF THE OPTION THAT IS NOT INTENDED TO BE AN ISO (“NQSO”) SHALL EACH BECOME
EXERCISABLE RATABLY IN ACCORDANCE WITH THE ABOVE SCHEDULE.  FOR EXAMPLE,
FOLLOWING THE FIRST ANNIVERSARY OF THE INITIAL VESTING DATE, 20% OF THE ISOS AND
20% OF THE NQSOS SHALL BE EXERCISABLE, WHILE 40% OF THE ISOS AND 40% OF THE
NQSOS SHALL BE EXERCISABLE FOLLOWING THE SECOND ANNIVERSARY OF THE INITIAL
VESTING DATE, AND SO ON.

 

(III)          NOTWITHSTANDING THE FOREGOING, THE TIME OPTION SHALL BECOME
IMMEDIATELY EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTION IMMEDIATELY PRIOR TO A CHANGE OF CONTROL (BUT ONLY TO THE EXTENT SUCH
OPTION HAS NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE).

 

7

--------------------------------------------------------------------------------


 


(B)           PERFORMANCE OPTION.


 

(I)            THE OPTION SHALL BECOME EXERCISABLE WITH RESPECT TO 20% OF THE
SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION IN RESPECT OF EACH FISCAL YEAR
(BEGINNING WITH THE 2004 FISCAL YEAR) UPON THE ACHIEVEMENT BY THE COMPANY OF THE
PERFORMANCE TARGET ESTABLISHED IN RESPECT OF EACH SUCH FISCAL YEAR AND SET FORTH
ON APPENDIX A ATTACHED HERETO; PROVIDED, HOWEVER, THAT SUCH OPTION SHALL ONLY
BECOME EXERCISABLE AS TO 20% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTION (EACH SUCH 20% OF THE SHARES, A “TRANCHE”) ON DECEMBER 31 OF EACH SUCH
FISCAL YEAR UPON THE OCCURRENCE OF THE FINANCIAL STATEMENT APPROVAL DATE
APPLICABLE TO SUCH FISCAL YEAR SO LONG AS EITHER (I) THE OPTIONEE REMAINS
EMPLOYED WITH THE COMPANY ON THE APPLICABLE FINANCIAL STATEMENT APPROVAL DATE OR
(II) AN INTERIM TERMINATION EVENT OCCURS BETWEEN SUCH DECEMBER 31 AND THE
APPLICABLE FINANCIAL STATEMENT APPROVAL DATE.  IF THE COMPANY DOES NOT ACHIEVE
ITS PERFORMANCE TARGET FOR ANY GIVEN FISCAL YEAR (A “MISSED YEAR”), THE OPTION
SHALL NOT BECOME EXERCISABLE IN RESPECT OF SUCH FISCAL YEAR, AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE; PROVIDED, HOWEVER, THAT IF THE COMPANY ACHIEVES
THE PERFORMANCE TARGET AS ESTABLISHED FOR ANY FISCAL YEAR SUBSEQUENT TO A MISSED
YEAR, THEN ANY PRIOR PERCENTAGE OF THE OPTION (THE EXERCISABILITY OF WHICH HAD
NOT PREVIOUSLY OCCURRED) IN RESPECT OF PRIOR MISSED YEARS SHALL BECOME
EXERCISABLE (BUT ONLY TO THE EXTENT SUCH OPTION HAS NOT OTHERWISE TERMINATED OR
BECOME EXERCISABLE).  NOTWITHSTANDING THE FOREGOING, THE OPTION SHALL BECOME
EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION (TO
THE EXTENT SUCH OPTION HAS NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE) ON
THE EIGHTH ANNIVERSARY OF THE GRANT DATE.

 

(II)           NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE OF A CHANGE OF
CONTROL PRIOR TO DECEMBER 31, 2008, THE OPTION (TO THE EXTENT SUCH OPTION HAS
NOT OTHERWISE TERMINATED) SHALL BE EXERCISABLE WITH RESPECT TO THE NUMBER OF
SHARES OF COMMON STOCK EQUAL TO THE TOTAL NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO THE OPTION MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH IS
THE NUMBER OF SHARES OF COMMON STOCK THAT HAVE PREVIOUSLY BECOME EXERCISABLE IN
RESPECT OF PRIOR FISCAL YEARS, PLUS, WITH RESPECT TO THE TRANCHE THAT COULD HAVE
BECOME VESTED IN RESPECT THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OCCURS,
IF THE BOARD DETERMINES, IN ITS GOOD FAITH DISCRETION THAT, AS OF THE DATE OF
THE CHANGE OF CONTROL, THE COMPANY WOULD, BUT FOR THE CHANGE OF CONTROL, HAVE
ACHIEVED THE PERFORMANCE TARGET FOR SUCH YEAR, A PRO RATA PORTION OF SUCH
TRANCHE (BASED ON THE NUMBER OF DAYS THAT HAVE ELAPSED IN SUCH FISCAL YEAR
THROUGH THE DATE OF THE CHANGE OF CONTROL, RELATIVE TO 365 DAYS) (THE “PRO-RATA
FISCAL YEAR”) AND (II) THE DENOMINATOR OF WHICH IS THE MAXIMUM NUMBER OF SHARES
THAT COULD HAVE BECOME VESTED IN SUCH COMPLETED FISCAL YEARS (WHETHER OR NOT
THEY ACTUALLY VESTED), PLUS A PRO-RATA PORTION OF THE MAXIMUM NUMBER OF SHARES
THAT COULD HAVE BECOME VESTED FOR THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL
OCCURRED.  (SEE EXHIBIT I FOR AN EXAMPLE OF THE APPLICATION OF THIS SECTION
3.1(B)(II).)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 3.1(B),
IF THE BOARD DETERMINES, IN ITS GOOD FAITH DISCRETION, THAT, AS OF THE DATE OF
THE CHANGE OF CONTROL, THE COMPANY ACHIEVED THE APPLICABLE PERFORMANCE TARGET
SET FORTH IN APPENDIX A HERETO, THE OPTION SHALL BECOME EXERCISABLE IN FULL. 
THE BOARD SHALL MAKE SUCH DETERMINATION BASED ON AN INTERPOLATION OF THE
APPLICABLE FISCAL YEAR GOALS SET FORTH IN APPENDIX A.

 

8

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING THE FOREGOING, NO OPTION WHICH DOES NOT OTHERWISE
BECOME EXERCISABLE IN ACCORDANCE WITH SECTION 3.1(B)(I) ABOVE SHALL BECOME
EXERCISABLE AS TO ANY ADDITIONAL SHARES OF COMMON STOCK FOLLOWING THE
TERMINATION OF EMPLOYMENT OF THE OPTIONEE FOR ANY REASON, AND ANY OPTION WHICH
IS NON-EXERCISABLE AS OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT (OTHER THAN
ANY OPTION WHICH BECOMES EXERCISABLE IN ACCORDANCE WITH SECTION 3.1(B)(I) SHALL
BE IMMEDIATELY CANCELLED.


 


SECTION 3.2.            - EXPIRATION OF OPTIONS


 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Options to any extent after the
first to occur of the following events:

 


(A)           THE TENTH ANNIVERSARY OF THE GRANT DATE;


 


(B)           THE TENTH ANNIVERSARY OF THE GRANT DATE, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY;


 


(C)           THE FIRST ANNIVERSARY OF THE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT BY REASON OF RETIREMENT, BY THE COMPANY WITHOUT CAUSE OR BY THE
OPTIONEE FOR GOOD REASON;


 


(D)           THE DATE OF AN OPTIONEE’S TERMINATION OF EMPLOYMENT BY THE COMPANY
FOR ANY REASON OTHER THAN AS SET FORTH IN SECTION 3.2(B) OR (C) ABOVE (WITHOUT
REGARD TO SECTION 5 OR 6 OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT);


 


(E)           THE DATE THE OPTION IS TERMINATED PURSUANT TO SECTION 5 OR 6 OF
THE MANAGEMENT STOCKHOLDER’S AGREEMENT; OR


 


(F)            IF THE COMMITTEE SO DETERMINES PURSUANT TO SECTION 9 OF THE PLAN,
THE EFFECTIVE DATE OF EITHER THE MERGER OR CONSOLIDATION OF THE COMPANY INTO
ANOTHER PERSON, OR THE EXCHANGE OR ACQUISITION BY ANOTHER PERSON OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR 80% OR MORE OF ITS THEN OUTSTANDING
VOTING STOCK, OR THE RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION OR
DISSOLUTION OF THE COMPANY.  AT LEAST TEN DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, RECAPITALIZATION,
RECLASSIFICATION, LIQUIDATION OR DISSOLUTION, THE COMMITTEE SHALL GIVE THE
OPTIONEE NOTICE OF SUCH EVENT IF THE OPTION HAS THEN NEITHER BEEN FULLY
EXERCISED NOR BECOME UNEXERCISABLE UNDER THIS SECTION 3.2.

 

9

--------------------------------------------------------------------------------


 


ARTICLE IV


 


EXERCISE OF OPTIONS


 


SECTION 4.1.            - PERSON ELIGIBLE TO EXERCISE


 

Except as otherwise provided in the Management Stockholder’s Agreement, during
the lifetime of the Optionee, only he may exercise an Option or any portion
thereof.  After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

 


SECTION 4.2.            - PARTIAL EXERCISE


 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 


SECTION 4.3.            - MANNER OF EXERCISE


 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 


(A)           NOTICE IN WRITING SIGNED BY THE OPTIONEE OR THE OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF, STATING THAT THE OPTION OR
PORTION THEREOF IS THEREBY EXERCISED AND INDICATING THE EXTENT TO WHICH THE
PORTION OF THE OPTION BEING EXERCISED CONSTITUTES INCENTIVE STOCK OPTIONS, SUCH
NOTICE COMPLYING WITH ALL APPLICABLE RULES ESTABLISHED BY THE COMMITTEE;


 


(B)           FULL PAYMENT (IN CASH, BY CHECK OR BY A COMBINATION THEREOF) FOR
THE SHARES WITH RESPECT TO WHICH SUCH OPTION OR PORTION THEREOF IS EXERCISED;


 


(C)           A BONA FIDE WRITTEN REPRESENTATION AND AGREEMENT, IN A FORM
SATISFACTORY TO THE COMMITTEE, SIGNED BY THE OPTIONEE OR OTHER PERSON THEN
ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF, STATING THAT THE SHARES OF
STOCK ARE BEING ACQUIRED FOR HIS OWN ACCOUNT, FOR INVESTMENT AND WITHOUT ANY
PRESENT INTENTION OF DISTRIBUTING OR RESELLING SAID SHARES EXCEPT AS MAY BE
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND THEN
APPLICABLE RULES AND REGULATIONS THEREUNDER, AND THAT THE OPTIONEE OR OTHER
PERSON THEN ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF WILL INDEMNIFY
THE COMPANY AGAINST AND HOLD IT FREE AND HARMLESS FROM ANY LOSS, DAMAGE, EXPENSE
OR LIABILITY RESULTING TO THE COMPANY IF ANY SALE OR DISTRIBUTION OF THE SHARES
BY SUCH PERSON IS CONTRARY TO THE REPRESENTATION AND AGREEMENT REFERRED TO
ABOVE; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, IN ITS REASONABLE DISCRETION,
TAKE WHATEVER

 

10

--------------------------------------------------------------------------------


 


ADDITIONAL ACTIONS IT DEEMS REASONABLY NECESSARY TO ENSURE THE OBSERVANCE AND
PERFORMANCE OF SUCH REPRESENTATION AND AGREEMENT AND TO EFFECT COMPLIANCE WITH
THE ACT AND ANY OTHER FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS;


 


(D)           FULL PAYMENT TO THE COMPANY OF ALL AMOUNTS WHICH, UNDER FEDERAL,
STATE OR LOCAL LAW, IT IS REQUIRED TO WITHHOLD UPON EXERCISE OF THE OPTION; AND


 


(E)           IN THE EVENT THE OPTION OR PORTION THEREOF SHALL BE EXERCISED
PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN THE OPTIONEE,
APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein. 
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.  In addition to the foregoing, after a
Public Offering (as defined in the Management Stockholder’s Agreement), the
Optionee may, in the Committee’s good faith discretion, make payment of the
exercise price (as required in Section 4.3(b) above) in shares of Common Stock
that the Optionee has held for at least six months or otherwise pursuant to an
irrevocable broker loan program established in accordance with applicable law.

 


SECTION 4.4.            - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES


 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

 


(A)           THE OBTAINING OF APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS REASONABLE AND
GOOD FAITH DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


 


(B)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF
ADMINISTRATIVE CONVENIENCE.


 


SECTION 4.5.            - RIGHTS AS STOCKHOLDER


 

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

 

11

--------------------------------------------------------------------------------


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.            - ADMINISTRATION


 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options.  In its absolute discretion, the Board of Directors
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

 


SECTION 5.2.            - OPTIONS NOT TRANSFERABLE


 

Except as provided in the Management Stockholder’s Agreement, neither the
Options nor any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 


SECTION 5.3.            - SHARES TO BE RESERVED


 

The Company shall at all times during the term of the Options reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

 


SECTION 5.4.            - NOTICES


 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope

 

12

--------------------------------------------------------------------------------


 

or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 


SECTION 5.5.            - TITLES


 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 


SECTION 5.6.            - APPLICABILITY OF PLAN AND MANAGEMENT STOCKHOLDER’S
AGREEMENT


 

The Options and the shares of Common Stock issued to the Optionee upon exercise
of the Options shall be subject to all of the terms and provisions of the Plan
and the Management Stockholder’s Agreement, to the extent applicable to the
Options and such shares.  In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control.  In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.

 


SECTION 5.7.            - AMENDMENT


 

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 


SECTION 5.8.            - GOVERNING LAW


 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 


SECTION 5.9.            - ARBITRATION


 


IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED EXPEDITIOUSLY IN ACCORDANCE WITH THE AMERICAN
ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  IF THE
PARTIES ARE UNABLE TO AGREE ON THE SELECTION OF AN ARBITRATOR, THEN ANY PARTY
MAY PETITION THE AMERICAN ARBITRATION ASSOCIATION FOR THE APPOINTMENT OF THE
ARBITRATOR, WHICH APPOINTMENT SHALL BE MADE WITHIN TEN DAYS OF THE PETITION
THEREFORE.  EITHER THE COMPANY OR THE OPTIONEE MAY INSTITUTE SUCH ARBITRATION
PROCEEDING BY GIVING WRITTEN NOTICE TO THE OTHER PARTY.  THE ARBITRATOR IN NEW
YORK OR NEW JERSEY SHALL HOLD A HEARING WITHIN 30 DAYS OF HIS OR HER
APPOINTMENT.  IN PREPARATION FOR THEIR PRESENTATION AT SUCH HEARING, EACH PARTY
MAY DEPOSE A MAXIMUM OF FOUR PEOPLE.  EACH SUCH DEPOSITION SHALL LAST NO MORE
THAN SIX HOURS.  EACH SIDE MAY FILE WITH THE ARBITRATOR ONE BRIEF, NOT IN EXCESS
OF 30 PAGES, EXCLUDING EXHIBITS.  EACH SIDE SHALL HAVE NO MORE THAN EIGHT HOURS
TO PRESENT ITS POSITION TO THE ARBITRATOR.  THE HEARING SHALL BE NO MORE THAN
THREE DAYS IN LENGTH.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
UPON ALL PARTIES HERETO AND SHALL BE RENDERED PURSUANT TO A WRITTEN DECISION,
WHICH CONTAINS A DETAILED RECITAL OF THE ARBITRATOR’S REASONING.  JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

By

/s/ Thomas J. Riordan

 

 

Its:

Vice President, Law & Administration

 

 

 

 

OPTIONEE:

 

 

 

 

/s/ Seifollah Ghasemi

 

 

SEIFOLLAH GHASEMI

 

 

 

 

 

 

 

c/o Rockwood Holdings, Inc.

 

 

100 Overlook Center

 

 

Princeton, NJ 08540

 

 

Address

 

 

 

 

Optionee’s Taxpayer Identification Number:

 

 

 

 

 

 

 

Aggregate number of shares

of Common Stock for which

the Time Option granted

hereunder is exercisable

(40% of total number of shares):

 

6,000, of which

 

200 shall be incentive stock options and

5,800 shall be nonqualified stock options.

 

Aggregate number of shares

of Common Stock for which

the Performance Option granted

hereunder is exercisable

(60% of total number of shares):

 

9,000, all of which shall be non-qualified stock options.

 

14

--------------------------------------------------------------------------------


 

Appendix A

 

The Performance Targets are based on the Company’s achievement of the following
implied equity values calculated as 8.0x the applicable fiscal year’s
Consolidated EBITDA (as defined below), minus the year-end Consolidated Total
Debt (as defined below, and, with Consolidated EBITDA, “Equity Values”):

 

Fiscal Year

 

Equity Values

 

 

 

 

 

2004:

 

$

873.4 million

 

 

 

 

 

2005:

 

$

1,295.8 million

 

 

 

 

 

2006:

 

$

1,827.7 million

 

 

 

 

 

2007:

 

$

2,363.8 million

 

 

 

 

 

2008:

 

$

2,785.2 million

 

 

For purposes hereof, “Consolidated EBITDA” and “Consolidated Total Debt” are as
defined in the Credit Agreement dated as of July 30, 2004 among Rockwood
Specialties Group, Inc., Rockwood Specialties Limited, Rockwood Specialties
International, Inc., the lenders party thereto, Credit Suisse First Boston,
acting through its Cayman Islands Branch, as administrative agent and collateral
agent, and UBS Securities LLC and Goldman Sachs Credit Partners L.P., as
co-syndication agents thereunder, filed as Exhibit 10.1 to Rockwood Specialties
Group, Inc.’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on August 4, 2004.

 

The Board of Directors shall, in good faith, fairly and appropriately adjust the
effect(s) of any significant acquisitions, divestitures, foreign exchange
movements, and other non-recurring or extraordinary events that may affect the
Equity Values, based on an objective determination that such an adjustment is
reasonably necessary.  The Board of Directors’ determination of such adjustment
shall be based on the Company’s accounting as set forth in its books and records
and on the Company’s financial plan pursuant to which the Equity Values were
originally established.

 

15

--------------------------------------------------------------------------------


 

Exhibit I

 

Example

 

Assumptions:

 

(1)           100 shares of stock subject to the option (irrespective of whether
such options have previously been exercised).

 

(2)           FY 2004 Performance Target achieved, the option vested, and was
exercised, as to 20 shares.

 

(3)           FY 2005 Performance Target not achieved.

 

(4)           FY 2006:  Change of Control occurs mid-year; Board of Directors
determines the Company is on target to achieve FY 2006 Performance Target.

 

Result:

 

Based on the special Change of Control vesting schedule, the proportion of the
total shares subject to the option (irrespective of any prior exercise) is
determined as follows:

 

Total Shares subject to option

 

Change of Control Vesting Fraction

 

 

 

100

 

 

20 + 10

 

=

60 shares

 

 

 

50

 

 

Since 20 shares have already vested, an additional 40 shares of the original 100
shares would become vested upon the Change of Control.

 

16

--------------------------------------------------------------------------------